—Appeal by the defen*320dant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered October 6, 1997, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in allowing into evidence money that was recovered from his person at the time of his arrest is without merit. The evidence was probative of the defendant’s intent to sell the narcotics in question (see, People v Jones, 138 AD2d 405; People v Mayas, 137 AD2d 836).
The defendant also argues that the court erred in permitting the prosecutor to elicit evidence regarding prior narcotics-related activity in the area of the defendant’s arrest. Assuming that the court erred in that respect, any error was harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230, 242).
The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, S. Miller and Sullivan, JJ., concur.